 



Exhibit 10.5
NON-COMPETITION AGREEMENT
     THIS NON-COMPETITION AGREEMENT (this “Agreement”) is made this 31st day of
December, 2007 by and between Commerce Bank/North, a New Jersey chartered bank
(other than CIS (as defined below), the “Seller” and, together with its parents,
subsidiaries and affiliates, and their successors and assigns, “Commerce”), and
George E. Norcross, III (the “Restricted Person”).
     WHEREAS, pursuant to that certain Stock Purchase Agreement (the “Stock
Purchase Agreement”), dated as of the date of this Agreement, by and among
Seller, Commerce Bancorp, Inc. (“Bancorp”), Commerce Insurance Services, Inc.
(“CIS”) and General American Holdings, Inc. (“Buyer”), Buyer will acquire all of
the outstanding capital stock of CIS; and
     WHEREAS, in connection with the transactions contemplated by the Stock
Purchase Agreement (the “Transaction”), certain individuals are required to
enter into non-competition agreements with Seller, in which they will agree to
not compete with Commerce’s current and future banking business and not solicit
Commerce’s banking employees, representatives, agents, customers, vendors, joint
venturers or licensors.
     NOW, THEREFORE, in consideration of the mutual covenants, promises and
representations contained herein, and for other good and valuable consideration,
and intending to be legally bound, the parties hereto agree as follows:
     1. Consideration. For the Restricted Person’s execution of this Agreement
and the promises contained herein, (x) Bancorp shall pay to the Restricted
Person the “Change in Control Payment” payable pursuant to that certain
employment agreement with Bancorp, dated October 2, 2007, as amended as of the
date hereof, and (y) Seller shall pay the Restricted Person $4,000,000 in a lump
sum cash payment on the later of (i) Closing Date (as defined in the Stock
Purchase Agreement) and (ii) January 2, 2008. The Restricted Person acknowledges
and agrees that the foregoing payments represent adequate consideration for the
Restricted Person’s entering into, and being bound by, this Agreement.
     2. Confidential Information. The Restricted Person agrees that the
Restricted Person shall not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any natural person, corporation,
partnership, trust, estate, joint venture, sole proprietorship, association,
cooperative or other entity (any of the foregoing, a “Person”), any business and
technical information or trade secrets, nonpublic, proprietary or confidential
information, knowledge or data relating to Commerce or its banking businesses
(including, but not limited to, client lists, referral lists, employee lists,
financial data, marketing programs and other specialized facts regarding
customers of Commerce), which was obtained by the Restricted Person during the
Restricted Person’s employment by Commerce (or any predecessor thereof). The
foregoing shall not apply to information that (A) was known to the public prior
to its disclosure to the Restricted Person; (B) becomes generally known to the
public subsequent to disclosure to the Restricted Person through no act of the
Restricted Person or any representative of the Restricted Person; or (C) the
Restricted Person is required to disclose by applicable law, regulation or legal
process (provided that the Restricted Person provides Commerce with





--------------------------------------------------------------------------------



 



reasonable prior notice of the contemplated disclosure and cooperates with
Commerce at its expense in seeking a protective order or other appropriate
protection of such information if requested by Commerce).
     3. Non-Competition. The Restricted Person agrees that for a period of five
(5) years following the Closing Date (the “Restricted Period”), the Restricted
Person will not, directly or indirectly, on his own behalf or for the benefit of
any Person, establish, engage or participate in or otherwise perform work in or
provide advice with respect to any business of Commerce (other than the business
of CIS and any services performed by the Restricted Person pursuant to any
marketing or similar agreement that may be entered into by and between Seller,
Bancorp, or their affiliates and the Restricted Person for the benefit of any of
Seller, Bancorp or their affiliates) in any geographic area in which Commerce
now or in the future conducts its business. The foregoing shall not prohibit the
Restricted Person from owning as a shareholder less than 5% of the outstanding
voting stock of an issuer whose stock is publicly traded. For the avoidance of
doubt, the provisions of this Section 3 shall not restrict the Restricted Person
from performing services of any kind that customarily fall within the meaning of
the term “insurance business.”
     4. Non-Solicitation. During the Restricted Period, the Restricted Person
agrees that the Restricted Person shall not, directly or indirectly, on his own
behalf or for the benefit of any Person, (A) solicit, aid or induce any
employee, representative or agent of Commerce (other than any current or former
employee, representative or agent of CIS, excluding for a period of twelve
months after the Closing Date any personal lines of business employees whose
employment was transferred from CIS to Seller prior to the Closing Date pursuant
to the Stock Purchase Agreement) to leave such employment or retention or to
accept employment with or render services to or with any other Person
unaffiliated with Commerce or hire or retain any such employee, representative
or agent, or take any action to materially assist or aid any other Person in
identifying, hiring or soliciting any such employee, representative or agent, or
(B) interfere, or aid or induce any other Person in interfering, with the
relationship between Commerce and any of its active or prospective customers,
vendors, joint venturers or licensors, including inducing any of the foregoing
to leave an existing relationship with Commerce (other than any active customer,
vendor, joint venturer or licensor of CIS as in existence as of the Closing
Date).
     5. Reformation. If it is determined by a court of competent jurisdiction in
any State that any restriction in Section 3 or 4 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that State, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the laws
of that State. The Restricted Person acknowledges and agrees that it is the
Restricted Person’s intention and the intention of Commerce that the provisions
of this Agreement will be enforced to the fullest extent permissible under the
laws and public policies of each jurisdiction in which such enforcement is
sought.
     6. Tolling. In the event of any violation of the provisions of Sections 3
or 4, the Restricted Person acknowledges and agrees that the Restricted Period
will be extended by a period of time equal to the period of such violation, it
being the intention that the running of the Restricted Period will be tolled
during any period of such violation.

- 2 -



--------------------------------------------------------------------------------



 



     7. Enforcement. The Restricted Person acknowledges and agrees that
Commerce’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 3 or 4 hereof would be inadequate and that any such
breach or threatened breach will cause irreparable injury to Commerce, and that
money damages will not provide an adequate remedy to Commerce. In recognition of
this fact, the Restricted Person agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, Commerce, without
necessity of posting any bond or providing independent evidence of irreparable
injury, shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available.
     8. Acknowledgement. The Restricted Person acknowledges that the Restricted
Person is fully aware of the restrictions that this Agreement places upon the
Restricted Person’s future employment or contractual opportunities with someone
other than Commerce and agrees that the restrictions in Sections 3 and 4 are
necessary and reasonable for the protection of Commerce’s legitimate business
interests. The Restricted Person also acknowledges that the scope, duration and
geographic limitations contained in Sections 3 and 4 are necessary and
reasonable given the nature of Commerce’s businesses and services, and the
Restricted Person agrees not to challenge the necessity, reasonableness or
enforceability of the covenants contained in Section 3 or 4 in the future.
     9. Severability. To the extent that any provision of this Agreement or
portion thereof shall be invalid or unenforceable, it shall be considered
deleted therefrom and the remainder of such provision and of this Agreement
shall be unaffected and shall continue in full force and effect.
     10. Jurisdiction and Governing Law. Jurisdiction over disputes with regard
to this Agreement will be exclusively in the Superior Court, Chancery or Law
Division, Camden County, New Jersey, or the United States District Court for the
District of New Jersey, Camden Vicinage, and this Agreement will be construed,
interpreted and enforced in accordance with and governed by the laws of the
State of New Jersey, without giving effect to the choice of law principles
thereof.
     11. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Commerce, its successors and assigns. The Restricted
Person’s obligations under this Agreement shall not be assignable by the
Restricted Person.
     12. Entire Agreement. This Agreement constitutes the entire agreement by
the Seller and the Restricted Person with respect to the subject matter hereof,
and supersedes any and all prior agreements or understandings between the
Restricted Person and the Seller with respect to the subject matter hereof,
whether written or oral. This Agreement may be amended or modified only by a
written instrument executed by the Restricted Person and the Seller.
     13. Third Party Beneficiaries. Each Person identified within the meaning of
the term “Commerce” as defined above in this Agreement will be a third party
beneficiary to this Agreement, with full rights to enforce this Agreement and
the matters documented herein.

- 3 -



--------------------------------------------------------------------------------



 



     14. Counterparts. This Agreement may be executed (including by facsimile
transmission confirmed promptly thereafter by actual delivery of executed
counterparts) with counterpart signature pages or in counterparts, each of which
together constitute one and the same instrument.
[Next page is the signature page.]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first written above.

         
 
  COMMERCE BANK/NORTH    
 
       
 
  /s/ Douglas J. Pauls
 
Name: Douglas J. Pauls    
 
  Title: Chief Financial Officer    
 
       
 
  RESTRICTED PERSON    
 
       
 
  /s/ George E. Norcross, III    
 
       
 
  Name: George E. Norcross, III    

- 5 -